\OOO\]O\LJI-§L»J[\Jv-l

NNNNNNN>-*)-lr~>_\v_l>-\>-)-\>_\>-l
Q\Lll-PUJN|-‘O\DOO\]O\Lh-PUJN*-*O

Case 2:18-cr-00226-RSL Document 40-1 Filed 01/29/19 Page 1 of 1

 

 

 

HONORABLE ROBERT S. LASNIK
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
UNITED STATES OF AMERICA, § No. CR18-226RSL
Plaintiff, )
) ) ORDER TO SEAL
v. g EXHIBITS
LEO DICKERSON, )
)
Defendant. )
)
This matter has come before the undersigned on the motion of Leo Dickerson to

file Exhibits 1 and 2 to Mr. Dickerson’s Unopposed Motion to Withdraw Guilty Plea,
filed at Dkts. 39-1 and 39-2 respectively, under seal. The Court has considered the
motion and records in this case and finds there are compelling reasons to file the
documents under seal. Specifically, these exhibits relate to juvenile criminal history,
which should not be made public.

IT IS ORDERED that Exhibits l and 2 to Mr. Dickerson’s Unopposed Motion to
Withdraw Guilty Plea, previously filed at Dkts. 39-l and 39-2, be filed under seal.

DATED this :§bday ofJ:ny.\P‘a-Hj 2019.

M§@M

RoBERi“ s. LASNIK
UNITED sTATEs DISTRICT IUDGE

Presented by:

S/ Corey Endo
Assistant F ederal Public Def`ender
Attomey for Leo Dickerson

FEDERAL PUBLIC DEFENDER
ORDER TO SEAL EXHIBITS 1601 Fifth Avenue, Suite 700
(Leo Dickerson, CR18-226-RSL) - 1 Seattle, Wasllillgfoll 98101

(206) 553-1100

 

